Citation Nr: 1000649	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO. 07-28 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for adenocarcinoma of 
the esophagus.

2. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran had active service between January 1955 and 
January 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2005 and March 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, and Atlanta, Georgia, 
respectively.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The Veteran's adenocarcinoma of the esophagus did not 
initially manifest until nearly twenty years following his 
discharge from service, and there is no competent medical 
evidence suggesting that it is causally connected to service, 
nor can it be presumed to have been incurred in service.


CONCLUSION OF LAW

The criteria for service connection for adenocarcinoma of the 
esophagus are not met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to establish service connection for 
adenocarcinoma of the esophagus. Generally, for service 
connection, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service. 38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a). See also Pond v. West, 
12 Vet. App. 341, 346 (1999).

In this case, however, the Veteran contends that his 
adenocarcinoma of the esophagus should be presumptively 
service connected due to his exposure to herbicides in 
Vietnam.

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service. See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2009). Here, the Veteran's dates 
of service in Vietnam are not clear, but the fact that he 
served as a United States Marine in Vietnam during the 
Vietnam Era is not disputed. His DD Form 214 for the period 
of service between March 1963 and February 1969 shows his 
receipt of the Vietnam Service Medal. His last DD Form 214, 
for the period of service ending in January 1988, shows he 
also received the Republic of Vietnam Meritorious Unit 
Commendation with Palm, the Republic of Vietnam Civil Action 
Ribbon, and the Republic of Vietnam Cross of Gallantry Unit 
Citation. For the purpose of this claim alone, the Board does 
not dispute that the Veteran served in Vietnam during the 
period in which he can be presumed to have been exposed to an 
herbicide agent.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected. See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2009).

Whenever the Secretary of the Department of Veteran Affairs 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for purposes of 
service connection. 38 U.S.C.A. § 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted. The Secretary has determined that 
gastrointestinal tumors, including tumors of the esophagus, 
are not associated with exposure to herbicides. 
See Health Outcomes Not Associated With Exposure to Certain 
Herbicide Agents, 72 Fed. Reg. 112, 32395 (June 12, 2007). 
The Board recognizes that the Veteran was exposed to 
herbicides, and recognizes that private medical records show 
that the Veteran was diagnosed with adenocarcinoma of the 
esophagus in June 2006, but it simply cannot presume that the 
Veteran's disability is due to the herbicide exposure by 
virtue of the laws and regulations it is required to follow.

Two of the Veteran's treating physicians have submitted 
statements relating to the matter of whether the Veteran's 
disability should be deemed associated with herbicide 
exposure. In July 2006, Dr. Portera submitted a statement 
noting that the Veteran's "particular carcinoma is a 
malignancy for which the definite cause has yet to be 
determined on multiple etiologic studies involving large 
numbers of this patient population. The relationship to prior 
Agent Orange exposure, while certain in [the Veteran's] case, 
is unclear as far as the inciting agent for the development 
of esophageal adenocarcinoma." The doctor went on to say 
that he "cannot rule out with 100% certainty that Agent 
Orange did not play a role in this development."

In September 2006, Dr. Putnam submitted a statement 
indicating that "a direct link between Agent Orange and 
esophageal cancer has not been identified," but yes, "there 
could be a cause and effect with Agent Orange causing the 
esophageal cancer."

The Board appreciates these doctors' opinions. However, they 
are speculative. The physicians couch their opinions in terms 
of "cannot rule out" and "could be." The use of 
speculative language has been addressed by the U.S. Court of 
Appeals for Veterans Claims in Morris v. West, 13 Vet. App. 
94, 97 (1999); Bloom v. West, 
12 Vet. App. 185, 186-87 (1999) (opinion that Veteran's time 
as a prisoner of war could have precipitated the initial 
development of his lung condition found too speculative). 
These opinions are simply insufficient to override the VA 
directives based upon scientific studies, which have found 
that the Veteran's disability is not to be presumptively 
service connected on the basis of herbicide exposure. The 
Veteran's claims simply cannot be granted under 38 C.F.R. 
§§ 3.307, 3.309.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a Veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. 
See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed.Cir. 1994). 
As such, the Board must not only determine whether the 
Veteran has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, (see 38 C.F.R. § 3.309(e)), but 
also must determine whether his current disability is the 
result of active service under 38 U.S.C.A. § 1110 (West 2002) 
and 38 C.F.R. § 3.303 (2009).

In this case, the Veteran's service treatment records were 
reviewed in full. There is no mention during service of any 
symptom or complaint relating to the Veteran's esophageal 
function. The first evidence showing esophageal 
adenocarcinoma is found in June 2006 private treatment 
records. In fact, in the June 2006 VA Form 21-4142, the 
Veteran himself notes that treatment had just begun. Thus, 
the evidence does not show and the Veteran does not contend 
that his disability initially manifested during service, and 
the evidence shows that it started nearly twenty years 
following the Veteran's January 1988 discharge.

To the extent that the Veteran himself has stated that he 
believes that a relationship exists between his disability 
and his active service, it is now well settled that lay 
persons, such as the Veteran, are not competent to comment on 
the proper diagnosis, date of onset or cause of a disability. 
See Espiritu v. Derwinski, 
2 Vet. App. 492, 494- 5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]; see also Voerth v. West, 13 Vet. App. 117, 119 
(1999) [unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service].

The record is entirely devoid of evidence of a direct 
relationship between the Veteran's adenocarcinoma of the 
esophagus and his active service, and no such relationship 
may be presumed. Given the foregoing, the benefit of the 
doubt rule is inapplicable. Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001). Here, there is no evidence in the record to 
support the Veteran's claim, thus, the preponderance of the 
evidence weighs against the claim. Entitlement to service 
connection is not warranted on a presumptive or a direct 
basis. The appeal is denied.

Duties to Notify and Assist 

VA fulfilled its duties to notify and assist the Veteran in 
the development of his claim for entitlement to service 
connection for adenocarcinoma of the esophagus. Sufficient 
evidence is available to reach a decision and the Veteran is 
not prejudiced by appellate review at this time.

VA sent the Veteran a letter in December 2006 informing him 
of the evidence necessary to establish entitlement to service 
connection. He was notified of what was necessary to 
establish his claim, what evidence he was expected to 
provide, and what VA would obtain on his behalf. The letter 
also explained the information needed to establish a claim 
based upon exposure to herbicides. Thus, this letter 
satisfied the requirements of 38 C.F.R. § 3.159(b)(1) (2009). 
The December 2006 letter also informed the Veteran of the 
type of evidence necessary to establish an effective date or 
a disability rating, as is required under Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006). VA met its duty to notify with 
regard to this claim.

VA also has a duty to assist the Veteran in substantiating 
his claim under 38 C.F.R. § 3.159(c), (d) (2009). Here, the 
Veteran's statements, his service treatment records, and post 
service VA and private treatment records have been associated 
with the claims folder. The Veteran has been afforded the 
opportunity, but has not notified VA of any additional 
available relevant records with regard to his claims. 

The Board notes that the Veteran was not afforded a VA 
examination regarding this claim. Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. Simply stated, the 
prerequisites of McLendon are not apparent in this case. 
There is no evidence in the Veteran's service treatment 
records that he was treated at any time during service for 
the claimed disabilities, nor does he claim to have had the 
condition onset prior to 2006, nearly twenty years following 
his service. The only suggestion of a causal connection is 
related to the presumptive service connection, which is 
discussed above as inapplicable. Simply said, the McLendon 
criteria are not met in this case.

VA has done everything reasonably possible to assist the 
Veteran. A remand for further development of this claim would 
serve no useful purpose. VA has satisfied its duties to 
notify and assist the Veteran and further development is not 
warranted.


ORDER

Entitlement to service connection for adenocarcinoma of the 
esophagus is denied.







REMAND

The Veteran is seeking to establish service connection for 
posttraumatic stress disorder (PTSD). Generally, for service 
connection, the record must contain 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury. In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2009). See also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., the diagnosis must conform to the 
requirements of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 
38 C.F.R. § 3.304(f) (2009).

In this case, the Veteran has submitted VA outpatient 
treatment records starting in 2005 showing that his VA 
psychologist feels he has PTSD. See May and June 2005 VA 
outpatient notes. 

The Veteran contends that his in-service stressors are 
related to his service in the Republic of Vietnam. The May 
2005 VA outpatient treatment note shows that he reported to 
this psychologist that he has memories of death and dying, of 
a plane crashing into the ocean and his aircraft searching 
for two days, finding no trace of it. He also reported his 
guilt over the fact that he was initially supposed to be on 
the plane that was shot down and that others came and 
replaced him and were then killed. The Veteran submitted a 
consistent written statement to VA in September 2005 in 
support of this claim. He reported that he was "a member of 
Marine Air Transportation Squadron - 152 (VMGR-152)."  He 
reported that on August 24, 1965, aircraft number 149802 
crashed on take-off with many killed and a few survivors, 
including his roommate. His main stressors, however, involve 
being sent to Da Nang Air Base in South Vietnam in December 
1965. In February 1966 one of the detachment aircraft had a 
mission to refuel Marine and Navy aircraft, and two of the 
crew were late and the Veteran has deemed a replacement. 
Prior to takeoff, the two late crew members showed up and the 
Veteran did not go on the flight. The aircraft was shot down, 
killing all aboard. The Veteran reported being part of the 
search and rescue mission, which lasted for two days, but no 
bodies or wreckage could be found. The Veteran noted that he 
thinks about the lost crew members, wonders if they were 
searching in the right area, wonders if there were survivors, 
and wonders if he missed something. See September 2005 
statement.

The Veteran is a recipient of a Vietnam Service Medal, a 
Republic of Vietnam Meritorious Unit Commendation with Palm, 
a Republic of Vietnam Civil Action ribbon, and a Republic of 
Vietnam Cross of Gallantry Unit Citation. He does not have 
any combat related citations and does not contend that he was 
individually injured or otherwise engaged in combat himself. 
If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat, but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor. Doran v. Brown, 
6 Vet. App. 283, 288-89 (1994). The Veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor. Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996). The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences. 
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 
1 Vet. App. 190, 192 (1991).

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors. 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). Just because a 
physician or other health professional accepted the Veteran's 
description of his experiences as credible and diagnosed him 
as suffering from PTSD does not mean the Board is required to 
grant service connection for PTSD. Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992). 

In this case, a review of the claims folder shows that the 
RO's effort to corroborate the Veteran's claimed in-service 
stressors is insufficient. The Veteran's voluminous service 
personnel file is in the record and was reviewed by the 
Board. It is largely illegible, and the only documents 
showing that the Veteran was in Vietnam appear to be his DD 
Forms 214. Again, he has reported that he was with "Marine 
Air Transportation Squadron -152 (VMGR - 152)." See 
September 2005 statement. The RO developed the record by 
adding his service personnel records and doing no more. There 
has been no constructive effort at the RO level to 
corroborate the Veteran's alleged in-service stressors, 
including no CURR request for unit information. The RO must 
attempt to obtain this information, as it is within VA's duty 
to assist the Veteran by obtaining relevant information in 
the control of a federal department or agency. 38 C.F.R. 
§ 3.159(c)(2) (2009). This duty to assist has clearly not yet 
been met in this case. Information regarding the Veteran's 
reported unit should be obtained, especially in relation to 
operations in Vietnam during the timeframe identified by the 
Veteran. His name should be verified in that unit at that 
time, as well as a verification of the incidents described by 
the Veteran. All attempts to obtain such information, as well 
as all negative responses, must be apparent in the claims 
folder before it is returned to the Board.

Because the evidence in the claims folder suggests symptoms 
of PTSD, and because the Veteran has provided information 
regarding in-service stressors, this matter must be remanded 
in order to corroborate the stressors and, if such stressors 
are corroborated, confirm whether the Veteran has a PTSD 
diagnosis in accordance with the DSM-IV.

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA. Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award. The notice 
provided to the Veteran with regard to his PTSD claim was 
issued in June 2005, prior to the decision, and is therefore 
not in conformity with Dingess. As such, this matter must 
also be remanded for proper notice under 38 C.F.R. § 
3.159(b)(1), including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the Veteran under 38 C.F.R. § 
3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006).

2. Outline the Veteran's potential 
stressors, based on the his statements 
both to the RO and to his VA psychologist. 
Ask JSRRC to verify any identified 
stressors. The request should include as 
much specific information as is possible, 
including the Veteran's name, the dates 
and locations for any claimed stressor, as 
well as the name of the Veteran's unit 
during his tour in Vietnam.

3. When the above development is 
completed, if the Veteran's stressors have 
been corroborated, the entire claims file 
must be made available to a VA examiner. 
Pertinent documents should be reviewed. A 
complete history, including the Veteran's 
stressors, should be taken. The examiner 
should state whether the Veteran has a 
current diagnosis of PTSD in accordance 
with the DSM-IV, and if so, whether the 
PTSD is at least as likely as not related 
to the verified stressors.

4. Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


